IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 119,871

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                     ALEX DEE DAVIS,
                                        Appellant.



                              SYLLABUS BY THE COURT

1.
       K.S.A. 2019 Supp. 8-1568(b)(1) and (b)(2) set out material, distinct elements for
committing the felony form of felony fleeing or eluding a police officer.


2.
       Under K.S.A. 2019 Supp. 8-1568(b)(2), the crime occurs when the driver
subjectively intends to avoid capture for a felony.


3.
       A pretrial objection concerning evidence admissibility must be contemporaneously
renewed during trial or otherwise made subject to a standing objection to preserve the
admissibility issue for appellate review.


4.
       Law enforcement's duty to scrupulously honor a suspect's decision to invoke
Miranda rights requires the suspect to communicate that decision without ambiguity or
equivocation.


                                             1
5.
        Evidence is relevant if it has any tendency in reason to prove any material fact. To
establish relevance, there must be some substantial or logical connection between the
asserted facts and the inference or result they are intended to establish.


6.
        A party being limited by the exclusion of evidence must sufficiently proffer the
substance of that evidence to preserve the issue for appeal.


        Appeal from Sedgwick District Court; BRUCE C. BROWN, judge. Opinion filed October 23, 2020.
Affirmed.


        Kasper Schirer, of Kansas Appellate Defender Office, was on the brief for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        BILES, J.: Following a string of property crimes earlier in the day, Alex Davis fled
from a traffic stop and collided with another vehicle, killing the driver. A jury convicted
him of first-degree felony murder, leaving the scene of an accident, felony fleeing or
attempting to elude a police officer, felony and misdemeanor theft, and driving with a
suspended license. He claims several trial errors and one sentencing error in this direct
appeal. We affirm his convictions and sentence.




                                                    2
                        FACTUAL AND PROCEDURAL BACKGROUND

         A man covering his face with a red bandana and wearing skeleton gloves entered a
Wichita donut shop's back door early on October 24, 2016. The man pointed a "rainbow
colored" gun at an employee and demanded money. He left without taking anything.


         Sometime between 7:40 a.m. and 12:20 p.m. that same day, someone forced their
way inside a west Wichita home and took jewelry, electronics, and a gray Volkswagen
Jetta. Across the street at another house other items were taken, including a high school
class ring and some watches, after a forced entry.


         Around noon, Wichita police officer Amber McClure saw the Volkswagen, driven
by Alex Davis, run a stop sign. To McClure, this appeared to be just a regular traffic stop.
She activated her body camera and turned to pull the car over. But Davis sped up, so she
activated her patrol car's lights and siren in pursuit. Davis ran a red light and T-boned
another vehicle's passenger side. An accident reconstruction expert testified Davis was
travelling about 70 miles per hour at impact. The other vehicle's driver, James Dexter,
was taken to the hospital where he died a few hours later from injuries caused by the
crash.


         Davis fled the Volkswagen on foot. He dropped a pink and purple gun and a black
glove with a skeleton design. He had earrings, rings, necklaces, and a men's watch in his
pocket when apprehended. Inside the Volkswagen, police found a glove matching the one
Davis dropped, a gun magazine, electronics, and other items taken from the burgled
homes.


         When interviewed by detective James Bray, Davis admitted knowing he was being
pulled over and said he fled because he thought he had an outstanding warrant and a

                                              3
suspended driver's license. He admitted driving 75 to 80 miles per hour and said he could
not stop for the red light because he was going too fast. Later, while being taken to jail,
he made more incriminating remarks to Officer Pat Mulloy. Davis said, "[I]t was either
going to go down like this or I was going to shoot someone." He confirmed the skeleton
gloves and gun were his and in his possession for several days. But he claimed he woke
up at 11 a.m. at a friend's mom's apartment, where a man named Oscar gave him the
Volkswagen key and offered him a gold ring and cash in exchange for pawning some
property for him.


       The State filed an 11-count complaint alleging crimes arising from the donut shop
robbery attempt, the home intrusions, the subsequent traffic infractions, and Dexter's
death. A jury acquitted Davis of the attempted donut shop robbery and two burglary
counts. It convicted him of the remaining crimes.


       The district court sentenced Davis to a hard 25 life sentence for the felony murder.
It also sentenced him to consecutive terms totaling 86 months for the remaining
convictions, except the license violation, for which it sentenced him to a concurrent six-
month term. The court ordered these sentences to run consecutive to the sentences in two
other cases from Sumner County and Sedgwick County. The court dismissed the second-
degree murder conviction and the felony fleeing and eluding conviction in count four
(based on evading capture for a felony) but stayed dismissal pending disposition on
appeal.


       Davis timely appeals. He raises several issues tied to his convictions, which we
consolidate into six: (1) whether the felony-murder conviction must be reversed because
insufficient evidence supports one of the alternative means of committing the crime's
underlying felony—fleeing or attempting to elude police; (2) whether his incriminating
statements were inadmissible because police ignored his invocation of the right to remain
                                           4
silent; (3) whether his statement that "it was either going to go down like this or I was
going to shoot someone" was inadmissible since it was irrelevant and unduly prejudicial;
(4) whether he should have been permitted to introduce evidence of the victim's medical
treatment decisions to establish an intervening cause of death; (5) whether the prosecutor
shifted the burden of proof in voir dire by asking prospective jurors to agree they would
"not . . . hold it against either side for something that I didn't get"; and (6) whether
cumulative error denied him a fair trial. He also raises a sentencing issue over a claimed
599 days of jail credit time.


       Jurisdiction is proper. K.S.A. 2019 Supp. 22-3601(b)(3), (4).


                                    ALTERNATIVE MEANS

       Davis argues the felony-murder instruction contained alternative means of
committing the crime because it permitted the jury to convict him if it found he killed
Dexter while committing either of two distinct forms of felony fleeing and eluding. He
claims the felony-murder conviction must be reversed because insufficient evidence
supported a conviction for fleeing to avoid capture for a felony. See State v. Cottrell, 310
Kan. 150, 157, 445 P.3d 1132 (2019) ("In 'an alternative means case, . . . sufficient
evidence must support each of the alternative means charged to ensure that the verdict is
unanimous as to guilt.'").


       Davis advances two seemingly distinct arguments, but we combine them into one
since the sufficiency challenge is only legally significant for the alternative means
argument. This is because the jury convicted him of both forms of fleeing and eluding,
and at sentencing the district court dismissed the count he claims lacked sufficient
evidence. The only remaining practical impact on Davis is whether alternative means
provided a pathway for the jury's felony-murder verdict.

                                               5
       To succeed on this claim, Davis must demonstrate: (1) the two felony fleeing and
eluding theories were alternative means of committing felony murder; and (2) there was
insufficient evidence to support one of those means. See Cottrell, 310 Kan. at 157. If he
fails on either, his challenge fails. As explained, we agree with the first contention, but
not the second. We hold sufficient evidence supports both alternative means alleged for
committing felony murder.


Additional facts

       In the felony-murder jury instruction, the court told the jury:


               "In count one the defendant is charged with murder in the first degree. The
       defendant pleads not guilty. To establish this charge, each of the following claims must
       be proved:


               "One, the defendant killed James Dexter. Two, the killing was done while the
       defendant was committing fleeing or attempting to elude an officer. Three, this act
       occurred on or about the 24th day of October, 2016, in Sedgwick County, Kansas. The
       elements of fleeing or attempting to elude an officer are listed in instruction numbers nine
       and 10." (Emphasis added.)


       In the fleeing and eluding instructions, the court first told the jury:


               "In count three the defendant is charged with fleeing or attempting to elude a
       police officer. The defendant pleads not guilty. To establish this charge, each of the
       following claims must be proved: One, the defendant was driving a motor vehicle. Two,
       the defendant, as given – that should be was – the defendant was given a visual or audible
       signal by a police officer to bring the motor vehicle to a stop. Three, the defendant
       willfully failed or refused to bring the motor vehicle to a stop for or otherwise fled or

                                                     6
       attempted to elude a pursuing police vehicle. Four, the police officer's vehicle from which
       the signal to stop was given was appropriately marked, showing it to be . . . an official
       police vehicle. Five, the defendant engaged in reckless driving. Six, this act occurred on
       or about the 24th day of October, 2016, in Sedgwick County, Kansas.


               "The term willfully means conduct that is purposeful and willful and not
       accidental. Reckless driving means driving a vehicle under circumstances that show a
       realization of the eminence [sic] of danger to another person, or the property of another,
       where there is a conscious and unjustifiable disregard of that danger."


       The jury instruction on the alternate fleeing and eluding count, count four, listed
the same elements except element five. The language "the defendant engaged in reckless
driving" was replaced with "the defendant attempted to elude capture for theft, as alleged
in count seven." And on count seven, the court instructed:


       "In count seven the defendant is charged with theft. The defendant pleads not guilty. To
       establish this charge each of the following claims must be proved: One, [L.A.] was the
       owner of the property. Two, the defendant obtained or exerted unauthorized control over
       the property. Three, the defendant intended to deprive [L.A.] permanently of the use or
       benefit of the property. Four, the value of the property was at least $1,500, but less than
       $25,000. This act occurred on or about the 24th day of October, 2016, in Sedgwick
       County, Kansas. A defendant acts intentionally when it is the defendant's desire or
       conscious objective to do the act complained about by the State."


       The jury found Davis guilty of the first-degree murder charge on both the fleeing
and eluding theories and on the theft alleged in count seven.




                                                     7
Standard of review

       Davis argues the two fleeing and eluding theories presented the jury with
alternative means of committing felony murder, and that there was insufficient evidence
to support a conviction on one of them.


               "When a defendant challenges the sufficiency of the evidence of an alternative
       means crime, 'sufficient evidence must support each of the alternative means charged to
       ensure that the verdict is unanimous as to guilt.' An alternative means crime is one that
       can be committed in more than one way. [Citations omitted.]" State v. Rucker, 309 Kan.
       1090, 1094, 441 P.3d 1053 (2019).


Discussion

       When the State charges felony murder based on multiple underlying felonies, it is
an alternative means crime and under our current caselaw a super-sufficiency
requirement is triggered. See Rucker, 309 Kan. at 1094 (felony murder an alternative
means crime when defendant charged with killing while committing or attempting
robbery, rape, aggravated kidnapping, and aggravated burglary); State v. Reed, 302 Kan.
390, 398-99, 352 P.3d 1043 (2015).


       The State charged Davis with an alternative means crime.

       The first question is whether the two fleeing and eluding charges are effectively
separate crimes, i.e., alternative means of committing the offense. A statute states
alternative means of committing a crime when it lists "distinct alternatives for a material
element of the crime," but not when it "merely describe[s] a material element or a factual
circumstance that would prove the crime." State v. Brown, 295 Kan. 181, 184, 284 P.3d
977 (2012). The fleeing and eluding statute provides:

                                                    8
               "(b) Any driver of a motor vehicle who willfully fails or refuses to bring such
       driver's vehicle to a stop, or who otherwise flees or attempts to elude a pursuing police
       vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a
       stop, and who:


               (1) Commits any of the following during a police pursuit: (A) Fails to stop for a
               police road block; (B) drives around tire deflating devices placed by a police
               officer; (C) engages in reckless driving as defined by K.S.A. 8-1566, and
               amendments thereto; (D) is involved in any motor vehicle accident or
               intentionally causes damage to property; or (E) commits five or more moving
               violations; or


               (2) is attempting to elude capture for the commission of any felony, shall be
               guilty as provided in subsection (c)(2).


               ....


               "[c](2) Violation of subsection (b) is a severity level 9, person felony." K.S.A.
               2019 Supp. 8-1568.


       The statute uses the word "or" to separate the felony crime described in subsection
(b)(1) from the one described in subsection (b)(2).


       "To determine if an 'or' separates an option that is not an alternative means or
separates alternative means, there are several considerations." Brown, 295 Kan. at 193.
The touchstone is whether the Legislature intended "to list alternative distinct, material
elements of a crime—that is, the necessary mens rea, actus reus, and, in some statutes, a
causation element . . . ." 295 Kan. at 194. "Typically . . . a legislature will signal its intent
to state alternative means through structure, separating alternatives into distinct
subsections of the same statute." 295 Kan. at 196.
                                             9
               "Regardless of such subsection design, however, a legislature may list additional
       alternatives or options within one alternative means of committing the crime. But these
       options within an alternative do not constitute further alternative means themselves if
       they do not state additional and distinct ways of committing the crime, that is, if they do
       not require proof of at least one additional and distinct material element. Rather they are
       only options within a means if, as discussed above, their role is merely to describe a
       material element or to describe the factual circumstances in which a material element
       may be proven." 295 Kan. at 196-97.


       In Brown, the court considered language in the aggravated indecent liberties
statute that defined the crime as doing prohibited acts "'with the intent to arouse or satisfy
the sexual desires of either the child or the offender, or both.'" 295 Kan. at 200-01
(quoting K.S.A. 21-3504[a][2][A]). The Brown court held this did not set out alternative
means of committing the crime. "[T]he language . . . is merely descriptive of the types of
factual circumstances that may prove the distinct, material element of intent to arouse or
satisfy sexual desires, that is, the mens rea required for commission of the offense." 295
Kan. at 201. These were "a secondary matter, the potential yet incidental objects of the
offender's required intent." 295 Kan. at 202.


       But in State v. Daws, 303 Kan. 785, 789, 368 P.3d 1075 (2016), the court held the
aggravated burglary statute did set out alternative means by criminalizing "'without
authority, entering into or remaining within'" a place with a particular intent. It reasoned
that "'[t]he phrases "entering into" and "remaining within" refer to legally distinct factual
situations'" because "entering into" refers to crossing the plane of a building's exterior
wall, while "remaining within" refers to continued presence in a building after entry
occurred. 303 Kan. at 789.




                                                    10
       In State v. Castleberry, 301 Kan. 170, 339 P.3d 795 (2014), the court addressed
the fleeing and eluding statute, but its holding does not resolve Davis' claim. The
Castleberry court held the "penalty enhancement factors" in K.S.A. 8-1568(b)(1) "are
'options within means,' rather than alternative means." 301 Kan. at 184-85. It reasoned
that under subsection (b)(1), the Legislature obviously intended to enhance the crime's
severity when "the perpetrator endangered the public safety by the way in which he or
she drove his or her vehicle while fleeing or attempting to elude the police." 301 Kan. at
184-85. The State refers us to an unpublished Court of Appeals case that reached the
same conclusion. See State v. Goodpaster, No. 108,631, 2014 WL 702395, at *7 (Kan.
App. 2014) (unpublished opinion).


       The issue here is whether there is a material difference between the (b)(1) felony
crime and (b)(2) felony crime. We hold there is. K.S.A. 2019 Supp. 8-1568(b)(1) and (2)
set out alternative means of committing the felony form of fleeing and eluding. These
subsections refer to distinct factual situations. One type of conduct—dangerous driving—
elevates the crime to a felony under subsection (b)(1). And that subsection touches on
conduct creating an immediate public danger. But evading capture for a felony under
subsection (b)(2) is different. It does not necessarily present the same immediate public
danger, and a person can commit the subsection (b)(2) crime without engaging in the
dangerous behaviors described in subsection (b)(1).


       Sufficient evidence supports both alternative means.

       The next question is whether sufficient evidence supports both alternative means
articulated in the court's jury instructions. At the outset, we note Davis does not challenge
the State's evidence supporting reckless driving, so our focus shifts to whether there was
sufficient proof Davis was "attempting to elude capture for the commission of any
felony." He contends this crime requires evidence that Officer McClure subjectively

                                             11
believed she was attempting to capture him for a felony, rather than a traffic-related
matter, and the evidence only shows she was trying to stop him for running a stop sign. In
other words, he contends our attention should be on the officer's belief—not his.


        This requires us to interpret the fleeing and eluding statute. See State v. LeClair,
295 Kan. 909, 911, 287 P.3d 875 (2012) (interpreting statute to resolve defendant's
argument that conviction lacked sufficient evidence "as a matter of law" based on
defendant's interpretation of the statute). "Statutory interpretation is a question of law
over which an appellate court exercises unlimited review." State v. Downing, 311 Kan.
100, 103, 456 P.3d 535 (2020). And when interpreting a statute, the court begins its
"analysis with the touchstone of statutory interpretation: legislative intent. The best and
safest rule for discerning this intent is the plain language of the statute. Only when the
statutory language is unclear or ambiguous [does the court] move on to consider tools of
statutory construction." State v. Lundberg, 310 Kan. 165, 170, 445 P.3d 1113 (2019).


        The operative statutory language provides that "any driver" who flees from a
traffic stop and "who . . . is attempting to elude capture for the commission of any felony"
commits felony fleeing and eluding. To "attempt" means "to make an effort to do, get,
have, etc.; try; endeavor . . . ." Webster's New World College Dictionary 92 (5th ed.
2014); see American Heritage Dictionary of the English Language, 85 (1970) (defining
"attempt" as "[t]o endeavor to do or make; to try"). This implies an actor's actions are
calculated to achieve an objective harbored by the actor. See State v. Louis, 305 Kan.
453, 461, 384 P.3d 1 (2016) ("[A]n attempt requires specific intent to commit the object
crime . . . .").


        Davis' proposed interpretation emphasizing the officer's state of mind relies on
State v. Carter, 30 Kan. App. 2d 1247, 57 P.3d 825 (2002). Carter held that under
subsection (b)(2) a defendant's "reason for eluding capture and his actual status were
                                             12
irrelevant and that only the officer's reason for attempting to capture [him] was
significant." 30 Kan. App. 2d at 1254. In Carter, police investigating a stabbing
attempted to pull over a car registered to the defendant, who was the stabbing suspect.
Defendant fled from the traffic stop. The State charged him with aggravated battery for
the stabbing, and felony fleeing and eluding for leaving the traffic stop. The jury
acquitted him of the aggravated battery, but convicted him of felony fleeing and eluding
based on attempting to evade capture for the aggravated battery. The Carter panel held
the evidence was sufficient on the fleeing and eluding charge, despite the aggravated
battery acquittal. 30 Kan. App. 2d at 1254.


       To reach that result, Carter relied on State v. Hudson, 261 Kan. 535, 931 P.2d 679
(1997). In Hudson, the court examined the obstruction of legal process statute, which
provided "[o]bstructing legal process or official duty" was a felony "in the case of a
felony," but only a misdemeanor "in a case of a misdemeanor." 261 Kan. at 536 (quoting
K.S.A. 21-3808). The Hudson court held that whether the "official duty" interfered with
was "in a case of a felony" was "to be defined in terms of the officer's authority,
knowledge, and intent." 261 Kan. at 538-39. The court said the "touchstone" for the
offense was the officer's reason for approaching the defendant who then flees or resists.


       But the reasoning supporting the outcome in Hudson is not clear. The only
authority cited was a Court of Appeals case that held when a defendant was charged with
obstructing a court order's execution, it was not necessary to prove defendant knew of the
order's existence. See 261 Kan. at 538 (citing State v. Lyne, 17 Kan. App. 2d 761, 844
P.2d 734 [1992]). And in determining the Hudson rule applied to the fleeing and eluding
statute, the Carter panel reasoned that both statutes are designed to encourage
cooperation with police and punish those who make the officer's job more difficult and
dangerous. 30 Kan. App. 2d at 1253.


                                              13
       Here, the State contends the obstructing legal process statute does not provide a
sound analogy to the fleeing and eluding statute because the legal process statute focuses
on the duty obstructed, while the fleeing and eluding statute centers on the defendant's
reason for not wanting to be captured. We agree. The fleeing and eluding statute is
distinguishable.


       The obstruction statute uses passive language to make the defendant's obstruction
of the officer's duty a felony or misdemeanor depending on whether the obstruction
occurred "in a case of" a felony or misdemeanor. In sharp contrast, the fleeing and
eluding statute is a felony if a fleeing "driver . . . is attempting to elude capture for the
commission of any felony . . . ." The most natural reading of this language is that it refers
to the driver's state of mind about attempting to elude capture. Under the statute's plain
language, the crime turns on the driver's subjective intent.


       Given this rather obvious statutory perspective, we hold there was sufficient
evidence for the jury to conclude Davis fled to avoid capture for a felony. Although the
jury acquitted him of attempted aggravated robbery, the State produced evidence tending
to show Davis committed that crime the same morning as the attempted traffic stop. And
at the time of the stop, Davis was driving a stolen vehicle containing stolen property from
two forced-entry home burglaries. A reasonable juror could infer from these
circumstances that Davis was attempting to avoid capture for the commission of multiple
felonies. See, e.g., State v. Thach, 305 Kan. 72, 84-85, 378 P.3d 522 (2016) (holding
circumstantial evidence demonstrated defendant entered home with intent to commit
aggravated battery when there was testimony defendant accompanied acquaintance to
victim's house, acquaintances had discussed killing victim, and acquaintances were upset
with victim for boasting about beating up an acquaintance's friends).



                                               14
       K.S.A. 2019 Supp. 8-1568(b)(1) and (b)(2) set out material, distinct elements for
the crime of felony fleeing or eluding a police officer. Under the plain language of
subsection (b)(2), the crime occurs when the driver subjectively intends to avoid capture
for a felony. And the circumstances here are sufficient to support a jury finding that
Davis intended to avoid capture when he fled from McClure: he was driving a stolen car
containing stolen property and other evidence tying him to two residential break-ins and
an attempted aggravated robbery earlier on the same day as the chase.


       We hold sufficient evidence sustains the felony-murder conviction.


                     ADMISSION OF THE INCRIMINATING STATEMENTS

       Davis argues the district court erred when it admitted into evidence his statements
to police. In his view, they were obtained in violation of his rights under the Fifth
Amendment to remain silent and Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L.
Ed. 2d 694 (1966). He believes he invoked those rights by saying "huh-uh" when
detectives completed the Miranda warnings and asked if he wanted to talk to them.


Additional facts

       When interviewed by police, Davis admitted he knew he was being pulled over
and said he fled because he thought he had a warrant and that his license was suspended.
He admitted driving 75 to 80 miles per hour and said he could not stop for the red light
because he was going too fast.


       Detective Bray, who conducted the interview, testified he first collected personal
history information from Davis. Then, he presented a Miranda rights form to Davis and
read those rights to him. He asked Davis if he understood each right listed at the end of

                                             15
each line on the form. Davis did not have any questions about what any of them meant.
And after going over the rights, Bray asked Davis if he wished to answer questions. Bray
said Davis "[s]ort of groaned and asked [Bray] what [he] wanted to talk about. And at the
same time he was doing that, he was initialing yes or signing it [on the form], so [Bray]
took that as an affirmative, that he wanted to go ahead and answer questions."


       Bray denied there was "anything during that advisory where [Davis] appeared to,
you know, not want to proceed or that caused [him] to feel that [he] needed to clarify
what [Davis'] intentions were." And when asked whether Davis indicated at any point
during the 40-minute interview that he wished to stop the questioning, Bray said,


       "There was at one point later in the interview where he kinda made a statement about I
       don't want to talk to you, but in the same—at the same time that he said that, he just
       continued answering the questions. I don’t want to talk about this, but, and he continued
       talking. So we didn't clarify that but that's the only statement he made like that."


       Bray agreed he did not have to prompt Davis to continue talking at that point, and
that "it was just kind of a stream of statements coming from his mouth." Then, the
detective testified "our conversation just continued, you know, even though he'd said
that[,] it just continued. There was no further explanation or nothing else I needed to say
to him to get him to continue, we just continued our conversation."


       After the interview with Bray, Davis made additional remarks to Officer Mulloy,
who transported him to jail. He told Mulloy about the traffic stop, saying: "[I]t was either
going to go down like this or I was going to shoot someone." On cross-examination at
trial, Mulloy testified Davis was upset at the time and had recently been told the victim
died. Mulloy reminded Davis of his Miranda rights, then began asking Davis questions.
Davis confirmed the skeleton gloves and gun were his and in his possession for several

                                                    16
days. He told Mulloy he woke up at 11 a.m. at a friend's mom's apartment, where a man
named Oscar gave him the Volkswagen key and offered him a gold ring and some cash to
pawn some property for him.


       At a hearing on the statements' admissibility, Davis argued they should be
excluded. He claimed he said he was "done talking" at several points during the interview
with Bray. And he argued the statements to Mulloy were tainted by "ongoing violations
from when he invoked or attempted to invoke" with Bray. The court ruled the statements
admissible. It said it did not "have any concerns with regard to Miranda with regard to
the statements . . . . [C]learly the defendant's wanting to talk, the comments about not
wanting to talk, clearly he wants to continue to talk about things in general and just
immediately keeps talking, but is avoiding certain subjects."


       It is important to note both parties and Bray were working from a transcript of the
interview during the admissibility hearing. But that transcript was not offered into
evidence at the hearing and is not in our record on appeal. And the form Davis initialed
and signed was admitted but is also not in the record.


Issue preservation

       The State asserts Davis did not preserve this issue for appellate review because he
did not lodge contemporaneous objections to his statements' admission. Some additional
facts are necessary to address this.


       Davis' counsel told the court after jury selection, but before opening statements,
that he wished to "address . . . now, so we don't have an argument objection during the
course" about Davis' interactions with others after the crash that tended to show he lacked
remorse. Specifically regarding Bray's testimony, Davis' counsel argued,

                                             17
               "There's also a statement made [during] the questions by . . . Detective Bray, and
       we heard part of the statement, but the question is when you took off running, did you
       even look back at the driver or check on him or anything. The answer's I didn't really
       care, because I wasn't thinking. Again, you know, those are issues that are after the fact
       than anything along those lines, that were stated to Officer McClure. I'm trying to look at
       my notes exactly on that, but all those issues are after the fact. And what Mr. Davis is
       being accused of is actions that occurred before the crash, the crash itself, fleeing from
       the crash. But as far as whether he made inquiry on whether [statements to Bray—in
       particular] somebody was okay afterwards or investigated if somebody was injured
       afterwards is not relevant to the charges."


       The court then ruled,


               "Well, the comment on the detective, I'm going to overrule any objection to that,
       because it occurs after Miranda and it asks him about actions he took. He's charged with
       leaving the scene of an accident, fleeing and eluding. I mean, it's immediate, what did
       you do, I mean, did you stay, did you go, that sort of—and that goes to the heart of those
       issues." (Emphasis added.)


       At trial, Bray testified before Mulloy. During Bray's testimony, the State began
asking him questions about his interview. Bray testified he advised Davis of his Miranda
rights and Davis agreed to speak with him. He then testified Davis was willing to talk
about the collision and what led up to it, but not other subjects. He said Davis
acknowledged driving the Volkswagen, knew he was being pulled over, and did not want
to pull over because he thought he had a warrant. He testified Davis recalled doing 75 to
80 miles per hour while trying to get away, and trying to stay under 100. And he testified
Davis acknowledged trying to stop for the red light but could not because he was going
too fast. And he testified he jumped out of the car and ran after the crash and that when


                                                     18
quizzed if he looked into the other car to see if anyone was hurt he told Bray "he didn't
care, he was trying to get away."


       At that point, defense counsel interrupted to "object on pretrial motions." Counsel
referenced the pretrial hearing and told the court he wanted to "make sure we renew any
objections, any arguments we had to keep [sic] Mr. Mulloy's testimony." He objected to
the "going to go down" statement as irrelevant and unduly prejudicial. The prosecutor
then proffered all the evidence it would seek from Mulloy—the spontaneous statement
and the "additional statements . . . after being reminded that he has Miranda rights." After
the proffer, defense counsel said he was "just renewing earlier objections."


       The State claims these circumstances trigger K.S.A. 60-404 limitations. It
provides:


               "A verdict or finding shall not be set aside, nor shall the judgment or decision
       based thereon be reversed, by reason of the erroneous admission of evidence unless there
       appears of record objection to the evidence timely interposed and so stated as to make
       clear the specific ground of objection." K.S.A. 60-404.


       A pretrial objection generally is not enough to satisfy K.S.A. 60-404's
contemporaneous objection rule because "'an in limine ruling "is subject to change when
the case unfolds."'" State v. Ballou, 310 Kan. 591, 613, 448 P.3d 479 (2019).
Accordingly, "a pretrial objection must be contemporaneously renewed during trial or
preserved through a standing objection." State v. Inkelaar, 293 Kan. 414, 421, 264 P.3d
81 (2011), overruled on other grounds by State v. Dunn, 304 Kan. 773, 375 P.3d 332
(2016). The State argues Davis did not satisfy this requirement. It contends he only
objected to Mulloy's testimony about his spontaneous comments during transport, and not
Mulloy's further questioning after reminding Davis of his Miranda rights. It further

                                                   19
asserts Davis did not object during Bray's testimony that he invoked his Fifth
Amendment right to silence until it was too late. The State's view of the record is
mistaken.


       Davis reiterated he was renewing his pretrial objections to Mulloy's testimony
after the prosecutor proffered Mulloy would testify to both the spontaneous and post-
Miranda-reminder statements. And Davis repeated his pretrial objections during Bray's
testimony during the detective's testimony. Nevertheless, raising the issue after jury
selection and before any testimony was presented at trial, as well as raising the issue
again before Mulloy's testimony began, was sufficient, even if Davis' counsel had not
objected at all during Bray's testimony. Notably, one of the court's specific grounds for
admitting the challenged portions of Bray's testimony during the discussion just before
opening statements was that they related to statements Davis made after the Miranda
waiver. Under these facts, we hold counsel's objections sufficiently preserved this issue
for appeal.


Standard of review

               "'When reviewing a motion to suppress evidence, an appellate court determines
       whether the factual underpinnings of the district judge's decision are supported by
       substantial competent evidence. The ultimate legal conclusion to be drawn from those
       facts raises a question of law requiring application of a de novo standard. An appellate
       court does not weigh evidence to find facts.'


               "When the material facts underlying a trial court's decision on a motion to
       suppress are not in dispute, the question of suppression is a matter of law over which we
       exercise unlimited review. [Citations omitted.]" State v. Walker, 304 Kan. 441, 453, 372
       P.3d 1147 (2016).




                                                   20
Discussion

      Davis argues the "huh-uh" response in the transcript to Bray's question whether he
wanted to talk was unambiguously negative and sufficient to invoke his right to silence.
And he asserts his statements to Mulloy are also inadmissible because police did not
honor the invocation to Bray. The State argues the facts do not reveal any Miranda
invocation. We agree with the State.


      The interview statements with Detective Bray were admissible.

              "'The rules governing an accused's constitutional rights during a custodial
      interrogation are well established: "The Fifth Amendment to the United States
      Constitution guarantees the right against self-incrimination, including the right to have a
      lawyer present during custodial interrogation and the right to remain silent." Moreover, in
      Kansas, "[n]o person shall be a witness against himself [or herself]." Kan. Const. Bill of
      Rights, § 10. "[A] suspect's invocation of his or her right to remain silent must be
      scrupulously honored and cuts off further interrogation elicited by express questioning or
      its functional equivalent."


              ....


              "' . . . If a suspect invokes the right to remain silent during questioning, that
      interrogation must cease. Thereafter, "the admissibility of statements obtained after the
      person in custody has decided to remain silent depends under Miranda on whether his
      'right to cut off questioning' was 'scrupulously honored.'"


              "'More recently, law enforcement's duty to scrupulously honor a suspect's
      decision to invoke his or her Miranda rights has been conditioned upon the suspect's
      ability to communicate that decision without any ambiguity or equivocation. See
      Berghuis v. Thompkins, 560 U.S. 370, 381-82, 130 S.Ct. 2250, 176 L.Ed.2d 1098 (2010)
      (suppression only required for denial of unambiguous invocation of Miranda rights;
      objective inquiry). This court has said that we test the clarity of a Miranda rights
                                                    21
       invocation by determining whether a reasonable police officer under the circumstances
       would understand the suspect's statement as an assertion of a Miranda right. [Citations
       omitted.]'" Walker, 304 Kan. at 454.


       On this record, Davis' "huh-uh," as apparently reflected in the transcript as a
negative response, remains ambiguous in context, and the recording from which the
transcript was prepared is not in the record. For that matter, neither is the transcript. And
there is no testimony from the transcriptionist to explain the parenthetical negative
response attributed to the comment. But what is in the record is Bray's testimony
contradicting what would seem to be the transcriptionist's view. The detective testified
"there was kind of this groan, it's really noncommittal, but at the same time he's asking
what are we gonna talk about and at the same time he's signing the form."


       Under these circumstances, it was appropriate for the court to resolve the
ambiguity on the record before it. It did this by concluding there was no problem relating
to possible Miranda violations, and that Davis clearly wanted to talk. Bray's testimony
that Davis' response was a noncommittal grunt contemporaneous with signing the waiver
and asking what Bray wanted to talk about supply substantial competent evidence to
support the court's ruling there were no Miranda violations. And this ruling was correct
as a matter of law.


       A reasonable law enforcement officer under these circumstances would not have
viewed Davis' response as an assertion of Miranda rights. Davis did not unambiguously
invoke his right to remain silent before talking to Bray. Finally, we note Davis does not
renew his claim made to the district court that he invoked his right to silence later in the
interview with Bray.




                                                  22
       Davis' statement to Officer Mulloy was admissible.

       Davis next argues his statement to Mulloy that "it was either going down like this
or I was going to shoot someone" was irrelevant and unduly prejudicial. He claims it was
error not to exclude it. We disagree. In admitting this statement over Davis' objection, the
district court ruled:


       "Right. Well, specifically, with the comments, the unsolicited comment he makes about,
       you know, it was either this or I was going to shoot somebody, or the words that were to
       that effect, I do think they go to the central issues and are probative, relevant, I should
       say, evidence as to the felony murder, the depraved heart, the whole, you know, what his
       intent and motive was, was it simply just speeding or—I think it's critical. So I will allow
       testimony on that."


       On review of a decision to admit evidence, appellate courts consider first whether
the evidence is relevant. If the court finds the evidence is relevant, the reviewing court
applies the statutory rules governing the admission or exclusion of evidence. State v.
Jenkins, 311 Kan. 39, 44, 455 P.3d 779 (2020). "On appeal, the question of whether
evidence is probative is judged under an abuse of discretion standard; materiality is
judged under a de novo standard." State v. Shadden, 290 Kan. 803, 817, 235 P.3d 436
(2010). But even if evidence is relevant and otherwise admissible, a district court may
exclude it


       "if it determines that the evidence's probative value is 'substantially outweighed' by its
       prejudicial effect [under] K.S.A. 60-445. . . . 'On appeal, this determination is reviewed
       under an abuse of discretion standard, and the burden of proof is on the party alleging
       that the discretion was abused.' As this court has repeatedly held:


               "'"Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or
       unreasonable, i.e., if no reasonable person would have taken the view adopted by the trial

                                                     23
       court; (2) is based on an error of law, i.e., if the discretion is guided by an erroneous legal
       conclusion; or (3) is based on an error of fact, i.e., if substantial competent evidence does
       not support a factual finding on which a prerequisite conclusion of law or the exercise of
       discretion is based."'" State v. Ross, 310 Kan. 216, 224-25, 445 P.3d 726 (2019).


       Evidence is relevant if it has any tendency in reason to prove any material fact.
K.S.A. 60-401(b). To establish relevance, there must be some substantial or logical
connection between the asserted facts and the inference or result they are intended to
establish. State v. Reid, 286 Kan. 494, 502-03, 186 P.3d 713 (2008). "This definition
incorporates two requirements—the evidence must be both material and probative.
Evidence is material when the fact it supports is in dispute or an issue in the case and is
probative when it has a logical tendency to prove a material fact. [Citations omitted.]"
State v. Huddleston, 298 Kan. 941, 959, 318 P.3d 140 (2014).


       The State contends this evidence was relevant both to prove defendant possessed a
gun, and to prove his conduct was reckless because he knew his actions were dangerous
and likely to end badly for himself or someone else. Davis contends his statement was not
relevant because the court mentioned felony murder in its ruling, but did not address the
State's argument that the evidence was relevant to the attempted aggravated robbery and
second-degree murder charges.


       Both possession of the gun and recklessness were material because they were
elements of the attempted aggravated robbery and second-degree murder charges. K.S.A.
2019 Supp. 21-5420(b)(1) (reciting being armed with a dangerous weapon as element of
aggravated robbery); K.S.A. 2019 Supp. 21-5403(a)(2) (listing being reckless as element
of second-degree murder); see 1 McCormick on Evidence § 185 (8th ed. 2020) (noting
evidence immaterial when "the truth or falsity of the proposition that the evidence is



                                                     24
offered to prove has no implications for an element of the claim or offense charged or to
a recognized defense").


       The district court did not abuse its discretion by concluding the evidence was
probative. At the least, the statement Davis might have shot someone tends to
demonstrate he possessed a gun. And although the district court did not mention that in
its ruling, it did conclude the evidence was probative to the second-degree murder
charge—"the depraved heart . . . ."


       Admittedly, the probative link between the statement and Davis' reckless state of
mind is not as obvious. A person is "reckless" when they "consciously disregard[ ] a
substantial and unjustifiable risk that circumstances exist or that a result will follow, and
such disregard constitutes a gross deviation from the standard of care which a reasonable
person would exercise in the situation." K.S.A. 2019 Supp. 21-5202(j). And when Davis
made the statement, he was upset because he learned Dexter died from his injuries.


       But even with that, it appears Davis' statement makes it more likely to be true that,
while he was fleeing from McClure, he consciously disregarded a substantial and
unjustifiable risk that another motorist could be killed. See 1 McCormick on Evidence
§ 185 (8th ed. 2020) ("Take, for example, evidence that a defendant charged with
assaulting a neighbor has a reputation for being nonviolent. Knowing that someone has
this reputation seems to make it less likely that he would commit an assault, presumably
because we accept the underlying generalization that a smaller proportion of people with
a reputation for nonviolence assault their neighbors than is the case for people
generally."). As such, the district court did not abuse its discretion based on relevance.


       The next question is whether the district court abused its discretion by allowing
the evidence despite the risk of undue prejudice. "Kansas law favors the admission of
                                            25
otherwise relevant evidence, and the exclusion of relevant evidence is an extraordinary
remedy that should be used sparingly." State v. Seacat, 303 Kan. 622, 640, 366 P.3d 208
(2016). The burden of persuading a reviewing court that an abuse of discretion occurred
is on Davis; and, as the State points out, Davis' only argument on this point is that the
"prejudicial effect on Mr. Davis' case is so obvious it requires no explanation." This is
decidedly an insufficient argument. We hold Davis fails to carry his burden to show
abuse of discretion.


            EVIDENCE ABOUT THE VICTIM'S MEDICAL TREATMENT DECISIONS

       Davis argues the district court erred by excluding evidence Dexter delayed
treatment for his injuries. He argues this was both a violation of the evidence statutes and
a deprivation of his right to present a defense under the United States Constitution. The
State argues Davis failed to preserve the argument for appellate review because he did
not proffer the excluded evidence. We agree with the State.


Additional facts

       Dr. James Haan, who treated Dexter, testified concerning cause of death. He said
Dexter died at 4:15 p.m., a few hours after the crash, from injuries sustained in the
collision. Haan said Dexter arrived at the hospital at 12:55 p.m. He had low blood
pressure but was still talking. He suffered from multiple chest fractures and severe
internal bleeding. Haan testified he attempted to address the injuries and save Dexter.


       On cross-examination, Haan said Dexter consented to being intubated but
requested surgery not be performed until absolutely necessary. Haan said he tried to
stabilize Dexter to be able to treat him through radiology. Defense counsel then asked:
"If he had not expressed a desire to put off surgery unless it was absolutely necessary,

                                             26
would you have, on your decision, started operating on him faster or earlier than you
did?" The prosecutor objected on relevance grounds before Haan answered, and the court
sustained the objection. There was no proffer about what Haan's answer might have been.
Defense counsel asked Haan a single additional question about how much time elapsed
between Dexter's arrival at the hospital and his death, and then ended the cross-
examination.


Discussion

       Prior to addressing the issue's merit, we must first decide whether this matter is
preserved for appellate review. We hold it is not. K.S.A. 60-405 provides,


               "A verdict or finding shall not be set aside, nor shall the judgment or decision
       based thereon be reversed, by reason of the erroneous exclusion of evidence unless it
       appears of record that the proponent of the evidence either made known the substance of
       the evidence in a form and by a method approved by the judge, or indicated the substance
       of the expected evidence by questions indicating the desired answers."


       And under our caselaw,


               "A party being limited by the exclusion of evidence must sufficiently proffer the
       substance of the evidence to preserve the issue on appeal. In this regard, K.S.A. 60-405
       has a dual purpose: (1) It assures the trial court is advised of the evidence at issue and the
       nature of the parties' arguments; and (2) it assures an adequate record for appellate
       review. When the party fails to provide a sufficient proffer of the substance of the
       evidence, appellate review is precluded because the appellate court lacks a basis to
       consider whether the trial court abused its discretion.


               "But no formal proffer is required if an adequate record is made in a manner that
       discloses the evidence sought to be introduced. Answers to discovery, the parties'
       arguments, or in-court dialogue may satisfy K.S.A. 60-405 depending on the
                                                    27
       circumstances. In considering the adequacy of a proffer made to the trial court, this court
       has considered information made known both contemporaneously with the trial court's
       ruling and provided after the trial has concluded. [Citations omitted.]" State v. Swint, 302
       Kan. 326, 332-33, 352 P.3d 1014 (2015).


       At Davis' trial, there was no proffer, formal or informal. In State v. Hudgins, 301
Kan. 629, 346 P.3d 1062 (2015), an informal proffer was inadequate to preserve appellate
review of excluded evidence relating to a police officer violating department policy
during a high-speed chase. Counsel proffered the policy and asserted the officer violated
it. But the Hudgins court held, "From the record created by Hudgins, we are not aware
what, if any, departmental policy might be in dispute or how that policy may have been
violated. As a result, we lack sufficient information to determine whether evidence of the
unspecified violation might have been relevant." 301 Kan. at 651.


       Similarly, the record here does not divulge what Haan would have said about
Dexter's wishes concerning his medical treatment. And it does not explain whether
another course of treatment was more likely to succeed, or if so, how much more likely.
So even assuming this type of evidence could be relevant in defending felony—and
second-degree murder charges, there is no information for this court to assess on
appellate review whether that line of questioning would have elicited relevant evidence.
We hold there is an inadequate basis for appellate review.

                                      PROSECUTORIAL ERROR

       Davis contends reversible prosecutorial error occurred during voir dire. He claims
the prosecutor shifted the burden of proof to Davis by asking prospective jurors not to
hold the absence of evidence on any factual point against the State.




                                                   28
Additional facts

       During voir dire, the prosecutor asked a prospective juror if she could "understand
that the types of information you might need to decide if someone is guilty or not guilty
of a crime might be very different types of information than what you would need to
decide what punishment that person should receive if they're guilty." He then made the
case that those were "[t]wo totally different thought processes, two totally different sets
of information." And implying that was the reason, he asked if it would surprise the juror
that "the judge is going to limit the evidence that you hear." The prospective juror
admitted it did surprise her a little bit and said she wanted to hear all the evidence. The
prosecutor answered by saying,


       "You want to hear everything, okay. I have no problem saying this, there will be limits to
       the evidence that you hear and those limits apply to both sides, okay. So it's not like the
       rules are different, you know, the State can put on some evidence that the defense can't
       put on and vice versa. The rules of evidence are the same, what's relevant and admissible
       is relevant and admissible, period.


                 "But that said, there might be things that are not really relevant or admissible,
       things that, you know, pull on your heart strings and are very emotional, might cloud
       your judgment, right, might make it harder for you to make a good decision, or things
       that are repetitive, you know, just the same thing again and again and again, through five
       different witnesses saying the same thing, at some point might be kind of distracting,
       might be taking your time, might be causing you to forget other more important details.
       Right?"


       The prospective juror persisted that "if you've got to make a good decision you
want to know the whole story." The prosecutor replied, "You do. But ultimately, you
understand you have to make a decision based on the evidence had – you receive, right?"
The prospective juror agreed, and the prosecutor continued,

                                                     29
      "And it's the State's obligation to put on what it believes is the most helpful, best
      evidence. If the defense chooses to put on witnesses or evidence, they can, if they choose
      to put on evidence just by cross-examining the State's witnesses, they can. If they don't
      want to do anything, they don't have to, because the burden of proof's on the State. You
      understand that?"


      The prospective juror said she did. The prosecutor continued with the following
exchange:


              "[Prosecutor]: So for any number of those reasons, you may not hear everything,
      but you have to just accept that whatever I've been given is what both sides want me to
      get.


              "[Prospective juror]: True.


              "[Prosecutor]: You know? Okay. If there's something else out there that someone
      wanted to introduce, they could have chosen to do it, they chose not to, whatever side
      you're thinking about, doesn't matter. So you just have to go with what you got, all right?


              "[Prospective Juror]: Okay.


              "[Prosecutor]: And you understand that the rules about what's admissible and not
      admissible applies to both sides? So let's say that Ms. Burks asks a question and Mr.
      Owens, ah, I don't like that, he objects, Judge sustains the objection. That means that you
      don't get to hear the answer or the evidence doesn't come in. You understand you cannot
      hold that against the defendant?


              "[Prospective Juror]: Right.


              "[Prosecutor]: Well, the defense is trying to keep me from hearing the whole
      story. That's not how to works, right?
                                                    30
              "[Prospective Juror]: Right.


              "[Prosecutor]: All that's happened in that example is the Judge has made sure
      that the State followed the rules.


              "[Prospective Juror]: Right.


              "[Prosecutor]: Right? And the same is true the other way, let's say Mr. Owens
      asks a question, you're like oh, man, that's a great question, I've been waiting the whole
      trial to hear the answer to that question, and I stand up and I object and the Judge says
      nope, sustained, the witness is not going to tell you. You can't hold that against the State,
      either, right? Because that's just the Judge holding the same rules to both sides, right?"


      The prospective juror agreed. But another asked, "What if that omission that is not
presented by either side is—can that be enough to make you have that reasonable doubt
on this person right here? This now innocent man right now?" The prosecutor responded,


      "That's like a $5 million question there. You get to decide that, okay. You get to decide
      how important something is. That said, ultimately, if you're a juror in this case, you're
      going to take an oath to decide this case based on the facts and the law that are you given.
      So it's not really fair to either side for you to speculate about well, no one ever talked
      about this and I bet that it would have—that this other thing would have been Y or X, and
      so because of that I'm going to have a reasonable doubt. Right?


              "It's not—you're not invited to speculate or to guess what other evidence might or
      might not exist, your job is to look at what you have, make the best decision based on
      what you got. Kind of like in your school disciplinary type of settings, right? You got to
      make an informed decision based on the information that you have, okay. . . .?"




                                                    31
A third prospective juror chimed in,


"[Y]ou were talking about the omission of certain details and if that seemed wrong. And
it just seems strange to me that, say, if it could be evidence that could change it, but it
gets omitted by both sides, that could be the difference between somebody being innocent
or guilty. So how does that work?"


The prosecutor answered,


"Well, again, you have to decide whether something is important or not important, I can't
say whether it's important or not important. And of course, we're all talking
hypothetically right now, so it's even more difficult. But again, as long as we all
acknowledge that both sides have the opportunity to call witnesses, subpoena people, ask
questions, put on exhibits, it's really only fair for you to assume that if it was important,
one side or the other would bring it up, right?


        "Because if we start to make decisions based on things that aren't introduced, I
mean, that's where you can get to someone with those documentaries where Judge is
talking about, right, where jury's start to make decisions off of things that neither side has
a chance to cross-examine or question or challenge, you know. So we—you know, so
that's why you take that oath to say I'm going to make my decision base order what
happens in the courtroom and I'm not going to hold it against either side for something
that I didn't get. I'm going to look at what I got, because that's what the law says I'm
supposed to do, is to look at what I got and make my best decision based on it. Does that
make sense?"


        "[Prospective Juror]: (Juror nodding head up and down.)


        "[Prosecutor]: I mean, I get it, right, it's kind of this competing idea of well, I
want to hear everything and yet you're asking to take it on faith that you attorneys are
going to give us what we need, when you haven't heard the case yet, so it's fair heartburn


                                              32
         to have. But what I'm trying to elicit is whether you are all open to the idea of limiting
         yourself to what you get, okay." (Emphases added.)


         A fourth prospective juror, who had been on a jury that acquitted a defendant,
joined the discussion. The prosecutor asked her not to discuss the facts of the case, but
asked,


         "Okay. I guess for right now, what I need to know is if the State—based on what you get,
         if the State does not prove this case to you beyond a reasonable doubt, are you going to
         be able to vote not guilty again or are you going to say you know, I bet there's something
         else out there they couldn't give us and so I'm going to vote guilty, even if they didn't
         prove it, just to be safe?


                 "[Prospective Juror]: I just—there has to be a lot there to prove that he's guilty or
         not.


                 "[Prosecutor]: Absolutely. And you're going to hold the State to its burden?


                 "[Prospective Juror]: Yeah."


         At various other points during voir dire, the prosecutor referenced the State's
burden of proof. When a prospective juror mentioned her sister-in-law was murdered, the
prosecutor said,


         "[W]e're going to talk a little bit about the burden of proof being on the State, beyond a
         reasonable doubt, wherever that level is for you, on the State, are you going to bring it
         down a little bit, make it easier for a conviction because of what happened to your sister-
         in-law?"


         He solicited her agreement that she would "still make us prove the case."


                                                      33
       The prosecutor had a similar exchange with other prospective jurors who had
family or acquaintances victimized by violent crimes. And when the prosecutor turned
his attention to one who responded earlier to a question from the judge about religious
beliefs and the ability to serve as a juror, and asked whether he could serve on a criminal
jury, the prospective juror responded: "I think so, I just had—the evidence has to be
proven." The prosecutor replied,


       "Absolutely, yeah. And by none of the questions that I ask while I'm up here do I mean to
       indicate that the burden is not there and it's not on the State or anything like that. But if
       the State proves to you beyond a reasonable doubt that the defendant committed one or
       more of these crimes, can you vote guilty?"


       After the jury was selected and the evidence was in, the district court instructed
the jury that "[t]he State has the burden to prove the defendant is guilty. The defendant is
not required to prove he is not guilty. You must presume that he is not guilty, unless you
are convinced from the evidence that he is guilty."


Standard of review

               "'In considering a claim of prosecutorial error, [the court] follow[s] a two-step
       analysis. [It] first determine[s] whether an error occurred. Second, if an error has been
       found, [it] evaluate[s] the prejudice [the error] caused to determine whether it was
       harmless. At the first step, error occurs if the appellate court determines the prosecutor's
       actions or statements "fall outside the wide latitude afforded prosecutors to conduct the
       State's case and attempt to obtain a conviction in a manner that does not offend the
       defendant's constitutional right to a fair trial." A criminal defendant establishes the first
       prong by establishing the prosecutor misstated the law or argued a fact or factual
       inferences with no evidentiary foundation.' [Citations omitted.]" State v. Patterson, 311
       Kan. 59, 70, 455 P.3d 792 (2020).



                                                     34
Discussion

       Davis argues the prosecutor's comment that jurors should not "hold it against
either side for something that [they] didn't get" was error because "[i]t is improper for the
prosecutor to attempt to shift the burden of proof to the defendant or to misstate the legal
standard of the burden of proof." State v. Stone, 291 Kan. 13, 18, 237 P.3d 1229 (2010).
He contends the prosecutor effectively told the jury not to hold the absence of evidence
against the State.


       To determine if the comment was improper, the voir dire record must be viewed in
its entirety. See State v. Robinson, 303 Kan. 11, 272, 363 P.3d 875 (2015) (prosecutor's
question whether jurors could acquit if State did "horrible job" presenting case did not
imply lower burden of proof when voir dire record revealed prosecutor was trying to
expose bias that might have been present from case's extensive media publicity),
disapproved on other grounds by State v. Cheever, 306 Kan. 760, 402 P.3d 1126 (2017);
State v. Blansett, 309 Kan. 401, 414-15, 435 P.3d 1136 (2019) (prosecutor's comment
that defense could have introduced recordings of defendant's police interview did not
attempt to shift burden of proof because, when viewed in context, comments were a
response to defense suggestion that State was hiding defense-friendly evidence from jury
and did not suggest defendant bore burden to disprove case).


       Mentioning the defense's ability to present evidence has been held proper when the
commentary's purpose is to rebut a defense suggestion the State has omitted evidence
necessary to corroborate its case. See State v. Pribble, 304 Kan. 824, 837, 375 P.3d 966
(2016); Blansett, 309 Kan. at 414-15. But burden shifting has occurred when the State
implies defendant must produce evidence of innocence, such as in State v. Tosh, 278
Kan. 83, 92, 91 P.3d 1204 (2004), when the State advocated conviction by rhetorically
asking the jury whether there was any evidence the events described by the victim "didn't

                                             35
happen . . . ." The prosecutor's remark here did not advocate shifting the burden of proof
to defendant, given its context.


       The prosecutor's phrasing—that the jury may not hold "something [it] didn't get"
against either side—may have been inartful. But if the State's proof on any element was
lacking, the jury was bound by the court's instructions to hold that absence of evidence
against the State. See Miller v. State, 298 Kan. 921, Syl. ¶ 5, 318 P.3d 155 (2014) ("In
Kansas criminal proceedings, the State has the burden to prove the accused's guilt beyond
a reasonable doubt. To satisfy that burden, the State must prove each required element of
the charged crime."). The prosecutor's extended dialogues with prospective jurors reflect
he was trying to make the point that the jury would have to base its verdict on the
evidence presented in court, not that it should refuse to hold against the State the absence
of prosecution evidence necessary to prove the crime. The prosecutor explicitly reiterated
during the exchange that he was "trying to elicit . . . whether you are all open to the idea
of limiting yourself to what you get . . . ." These statements do not amount to burden
shifting.


                                   NO CUMULATIVE ERROR

       Given our disposition on Davis' claims, there is no cumulative error. See State v.
Gonzalez, 307 Kan. 575, 598, 412 P.3d 968 (2018).


                                     JAIL TIME CREDIT

       Davis argues the district court erred in the sentencing journal entry when it
declined to apply 599 days of jail credit to his sentence, contrary to what he believes the
court ordered at the sentencing hearing. Davis points to when the court commented that it



                                             36
would "order that you receive credit towards your sentence for all the time you've spent
in custody in this case." The court did not elaborate.


       In the written journal entry, the court noted Davis was in custody for 599 days in
the Sedgwick County jail, from October 24, 2016, until sentencing on June 15, 2018. The
journal entry did not award any credit for this, explaining: "From 10/24/16 to 6/15/18,
defendant was also held on 16CR3100. As this case is consecutive to 16CR3100,
defendant is not eligible for duplicate credit in 16CR3114." The journal entry reflected
the "Sentence Begins Date" as "[t]o be determined."


       Davis contends this resulted in an illegal sentence because, in his view, it conflicts
with the sentence pronounced from the bench. We disagree.


       "'Sentencing in a criminal proceeding takes place when the trial court pronounces
the sentence from the bench.' Once a legal sentence has been pronounced from the bench,
the sentencing court loses subject matter jurisdiction to modify that sentence except to
correct arithmetic or clerical errors. [Citations omitted.]" State v. Hall, 298 Kan. 978,
983, 319 P.3d 506 (2014); see also K.S.A. 2019 Supp. 21-6820(i) (allowing sentencing
court to retain power to correct any arithmetic or clerical errors).

       Under Kansas law,


               "In any criminal action in which the defendant is convicted, the judge, if the
       judge sentences the defendant to confinement, shall direct that for the purpose of
       computing defendant's sentence and parole eligibility and conditional release dates
       thereunder, that such sentence is to be computed from a date, to be specifically
       designated by the court in the sentencing order of the journal entry of judgment. Such
       date shall be established to reflect and shall be computed as an allowance for the time
       which the defendant has spent incarcerated pending the disposition of the defendant's

                                                   37
       case. In recording the commencing date of such sentence the date as specifically set forth
       by the court shall be used as the date of sentence and all good time allowances as are
       authorized by the secretary of corrections are to be allowed on such sentence from such
       date as though the defendant were actually incarcerated in any of the institutions of the
       state correctional system." K.S.A. 2019 Supp. 21-6615(a).


       Before 2011, substantively identical language was codified at K.S.A. 21-4614. In
discussing that statute, the court has said,


               "Under Kansas law, a judge who sentences a defendant to confinement is
       required to grant credit for the time which the defendant spent incarcerated pending the
       disposition of his or her case. 'The provisions of K.S.A. 21-4614 are mandatory and
       require that a criminal defendant sentenced to incarceration be given credit for all time
       spent in custody solely on the charge for which he is being sentenced.' [Citations
       omitted.]" State v. Harper, 275 Kan. 888, 890, 69 P.3d 1105 (2003).


       The court has also held "K.S.A. 21-4614 contains no provision for credit in excess
of the time an individual is actually incarcerated in jail." State v. Lofton, 272 Kan. 216,
217-18, 32 P.3d 711 (2001). Accordingly, when consecutive sentences are imposed for
multiple crimes the defendant's time in custody can only be awarded against one of the
sentences.


       In Lofton, the court applied this rule to hold that when a defendant was convicted
of two crimes in a single case, and consecutive sentences were ordered, the defendant
was not entitled to have each sentence reduced by the full amount of time he spent in jail
pending the charges. 272 Kan. at 218. And the Court of Appeals has applied this rule to
hold that if consecutive sentences are imposed in separate cases, the defendant is still
only entitled to a single day of jail time credit for each day spent in jail—that "'[j]ail
credit awarded in two cases for the same dates can only be counted once when sentences
are run consecutively.'" State v. Molina, No. 98,244, 2008 WL 4222917, at *5 (Kan. App.
                                            38
2008) (unpublished opinion) (quoting another unpublished Court of Appeals' decision in
Worrell v. State, No. 97,611, 2008 WL 762514, at *2 [Kan. App. 2008] [unpublished
opinion]).


       Within this legal framework, there is a problem with Davis' argument. The court's
oral pronouncement arguably was ambiguous because it qualified its jail-credit order to
time spent "in custody in this case." There is a legal standard governing jail credit—credit
in a case is given for time spent in custody "solely on the charge."


       Davis' journal entry indicates the 599 days were awarded as jail credit against
another case's sentence, to which the sentence in this case would run consecutive.
Nothing suggests this is not true. And under the rule in Lofton and Molina no jail credit
may be awarded against the sentence in this case because it has already been "used up" in
the prior case. Nothing in the record demonstrates the journal entry is inconsistent with
either the court's oral pronouncement or Kansas law. We hold there was no error.


       Affirmed.


       BEIER, J., not participating.
       MICHAEL E. WARD, Senior Judge, assigned. 1




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 119,871
vice Justice Beier under the authority vested in the Supreme Court by K.S.A. 20-2616.

                                             39